                   Case 17-10775          Doc 1054        Filed 02/11/19        Page 1 of 5




                            UNITED STATES BANKRUPTCY COURT
                           MIDDLE DISTRICT OF NORTH CAROLINA
                                  GREENSBORO DIVISION

IN RE:

MOREHEAD MEMORIAL HOSPITAL,                               CASE NO. 17-10775
                                                          CHAPTER 11
        DEBTOR.

                       OBJECTION TO ADMINISTRATIVE CLAIM OF
                      ARAMARK HEALTHCARE TECHNOLOGIES, LLC

        Scott B. Davis, in his capacity as Debtor Representative and Liquidating Trustee (the

“Trustee”) of the estate of Morehead Memorial Hospital (“Morehead” or Debtor”),1 by and

through his undersigned counsel, hereby files this objection (the “Objection”) to Proof of Claim

252 filed as an administrative claim on March 15, 2018 by Aramark Healthcare Technologies,

LLC (“Aramark”). In support of this Objection, the Trustee states as follows:

                                              JURISDICTION

        1.       The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and

1334. This matter is a core proceeding within the meaning of 28 U.S.C. § 157(b)(2).

        2.       Venue in this Court is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

        3.       The statutory predicates for the relief sought herein are sections 502 and 503 of

the Bankruptcy Code.

                                              BACKGROUND

        A.       General Background

        4.       On July 10, 2017 (the “Petition Date”), the Debtor filed a voluntary petition for

relief under chapter 11 of the Bankruptcy Code in the United States Bankruptcy Court for the

Middle District of North Carolina.

1
 Capitalized terms used but not defined herein shall have the meanings ascribed to them in the First Amended Joint
Chapter 11 Plan of Orderly Liquidation [Docket No. 771].
                Case 17-10775       Doc 1054     Filed 02/11/19     Page 2 of 5




       5.      The Debtor continued to operate its business as debtor-in-possession pursuant to

11 U.S.C. §§ 1107(a) and 1108 after the Petition Date.

       6.      On August 7, 2018, the Court entered the Confirmation Order confirming the First

Amended Joint Chapter 11 Plan of Orderly Liquidation [Docket No. 771] (the “Plan”).

       7.      The Effective Date of the Plan occurred on September 4, 2018 [Docket No. 964].

       8.      The Plan and Confirmation Order established a liquating trust (the “Liquidating

Trust”) pursuant to which, among other things, “[o]n the Effective Date, and in accordance with

the Confirmation Order, the Estate’s title to all the Assets (other than the D&O Claims, Tort

Claims, and Life Insurance Claims, which shall revest in the Debtor and may be pursued by the

Debtor Representative) shall automatically pass to the Liquidating Trust, free and clear of all

Claims and equity interests in accordance with Section 1141 of the Bankruptcy Code.” Plan,

Article VII(B). As defined in the Plan, the “GUC Liquidating Trust Assets” means “all Assets

and other corpus of the Liquidating Trust Estate available for distribution to Holders of Allowed

General Unsecured Claims (Class 5).”

       9.      Pursuant to the Plan and Confirmation Order, the Court shall retain exclusive

jurisdiction over the Chapter 11 Case, “including jurisdiction to issue any other Order necessary

to administer the Estate or the Liquidating Trust Estate and enforce the terms of the Plan, and/or

the Liquidating Trust Agreement[.]” Confirmation Order, Article XI; Plan, Article X.

       B.      Sale of the Debtor’s Assets and Treatment of Executory Contracts

       10.     On September 19, 2017, the Court entered a “Bid Procedures Order” that required

the Debtor to serve a Cure Notice of proposed cure amounts upon all executory contracts and

unexpired leases that were subject to potential assumption and assignment to successful bidders

at an auction of the Debtor’s assets. The Debtor filed the Cure Notice on October 3, 2017

[Docket No. 245] and listed its contracts and leases as well as the amount needed to bring the
                Case 17-10775       Doc 1054      Filed 02/11/19    Page 3 of 5




contracts and leases current. Objections to the amounts listed were to be filed on or before

November 2, 2017.

       11.     An Amended Cure Notice was filed on October 27, 2017 [Docket No. 301] and

objections to amounts listed were to be filed by November 10, 2017.

       12.     Aramark’s contracts with the Debtor were listed in the Amended Cure Notice

with a Proposed Cure Amount of $327,629.05. Aramark filed an objection to the Proposed Cure

Amount and alleged that the proper amount was $469,050.76 [Docket No. 399].

       13.     On November 30, 2017, the Court entered an Order (the “Sale Order”) approving

the sale of substantially all of the Debtor’s assets to the University of North Carolina Health

System (“UNCHS”)[Docket No. 445]. The sale to UNCHS was finalized on January 1, 2018

(the “Sale Date”), and thus from and after the Sale Date, UNCHS was legally responsible for all

operating costs except as specifically agreed with the Debtor.

       14.     On February 23, 2018, the Court entered an Order that fixed a bar date for filing

of certain Administrative Expense Claims (as defined in the Debtor’s Motion seeking the bar

date), approved the use of an Administrative Expense Proof of Claim Form, and approved notice

thereof. The bar date for Administrative Expense Claims was March 19, 2018 at 4:00 p.m.

       15.     On April 16, 2018, the Debtor filed a Third Notice of Executory Contracts and

Unexpired Leases Assumed and Assigned or Rejected (the “Third Notice”). The Third Notice

stated that a Management Services Agreement with Aramark was rejected, and Aramark was

required to file a claim for rejection damages no later than May 16, 2018.

       16.     The Court entered an order on August 7, 2018 overruling the objection filed by

Aramark to the cure amount, as the cure amount was moot in light of rejection of the

Management Services Agreement [Docket 930].
                     Case 17-10775         Doc 1054       Filed 02/11/19       Page 4 of 5




           C.      The Aramark Claim

           17.     Aramark filed an Administrative Expense Proof of Claim Form on March 15,

2018 (the “Aramark Claim”) in the total amount of $378,543.51. The Aramark Claim indicated

that its claim was based on a Management Agreement entered on November 6, 2013 under which

Aramark provided the Debtor with clinical technology management services.

           18.     Even though the Debtor had not made a final decision whether to assume or reject

the Management Agreement, Aramark included its pre-petition balance due of $326,387.05 in its

claim in the event it was entitled to administrative treatment.2

           19.     Aramark claimed that it was due $5,321.66 for services after the Petition Date but

before the sale to UNCHS on January 1, 2018.

           20.     Aramark claimed that it was due $36,356.43 for amounts due after the sale to

UNCHS and before April 16, 2018 when the Third Notice was filed indicating that the

Management Agreement would be rejected by the Debtor.

           21.     The total of the three components of the Aramark Claim actually total

$368,065.14 rather than the total of $378,543.51 as asserted in the Aramark Claim.

                                        RELIEF REQUESTED

           22.     By this Objection, the Trustee respectfully requests entry of an order (i)

disallowing the Aramark pre-petition balance as an administrative claim, (ii) disallowing the

$36,356.43 billed by Aramark during the period covered by the OTA, and (iii) allowing the

$5,321.66 amount claimed due by Aramark. The $5,321.66 sum will be the only amount

allowed as an administrative claim.




2
    Aramark filed a general unsecured claim on November 19, 2017 (Claim No. 174) in the amount of $326,387.05.
                 Case 17-10775          Doc 1054   Filed 02/11/19     Page 5 of 5




        23.     The Trustee reserves all rights regarding objection to the general unsecured claim

asserted by Aramark and will withhold payment of the $5,321.66 to Aramark pending further

examination of exposure of Aramark to preference liability.

                                        BASIS FOR RELIEF

        24.     The Debtor rejected the Management Agreement as provided in the Third Notice.

Therefore, all amounts owed by the Debtor to Aramark prior to the Petition Date are general

unsecured claims. See section 365(g)(1).

        25.     As required by the OTA, counsel for UNCHS has reported that UNCHS made

payment of $36,356.43 to Aramark for amounts due Aramark after the sale to UNCHS.

        26.     The Debtor’s records reflect that it owes Aramark $5,321.66 for post-petition

services/goods provided to the Debtor.

        WHEREFORE, the Trustee respectfully requests that this Court enter an order: 1)

disallowing Claim 252 as an administrative claim except to the amount of $5,321.66 which shall

be paid as an administrative claim following resolution of any amounts owed by Aramark; 2)

disallowing any amounts owed to Aramark after January 1, 2018, and granting such other and

further relief as is just and proper.

        This 11th day of February, 2019.

                                        NELSON MULLINS RILEY & SCARBOROUGH LLP

                                        /s/ Terri L. Gardner
                                        Terri L. Gardner
                                        N.C. State Bar No. 9809
                                        4140 Parklake Avenue
                                        GlenLake One, Suite 200
                                        Raleigh, North Carolina 27612
                                        Telephone: (919) 329-3882
                                        Facsimile: (919) 329-3799
                                        Email: terri.gardner@nelsonmullins.com

                                        Counsel for the Liquidating Trustee
